Citation Nr: 1309462	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  08-32 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 6, 2009.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned an initial disability rating of 50 percent, effective from May 16, 2000.  The Veteran filed a timely notice of disagreement (NOD) as to the initial disability rating assigned.  

During the course of the appeal, in a November 2009 rating decision, the RO granted an increased disability rating of 70 percent for PTSD, effective from April 6, 2009.  In February 2011, the Board denied an increased initial disability rating for PTSD for the entire initial rating period on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a July 2012 Memorandum Decision, the Court vacated only that portion of the Board's February 2011 which denied an effective date earlier than April 6, 2009 for the grant of the 70 percent disability rating for PTSD, and remanded the case back to the Board for compliance with the instructions provided in the Memorandum Decision.  

The issue has been characterized on the title page of this decision as an initial disability rating claim prior to the date on which the currently assigned 70 percent disability rating became effective, as the substance of the analysis will remain the same, regardless of whether the issue is framed as an "earlier effective date" or "initial disability rating claim".  All other aspects of the Board's prior decision was AFFIRMED by the Veteran's Court.     

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.





FINDINGS OF FACT

1.  For the initial rating period prior to October 3, 2008, the Veteran's PTSD was productive of complaints including occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood, anxiety, disturbances of motivation and mood, hypervigilance, irritability, social isolation, and nightmares. 

2.  For the rating period from October 3, 2008 to April 6, 2009, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, suicidal ideation, frequent panic attacks affecting the ability to function appropriately, and difficulty in adapting to stressful circumstances.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial schedular evaluation in excess of 50 percent for PTSD have not been met for any period prior to October 3, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2012).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for PTSD have been met for the rating period on appeal from October 3, 2008 to April 6, 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general formula for rating mental disorders, a 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.      

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the present case, as described above, service connection for PTSD was granted in the March 2008 rating decision that is the subject of this appeal.  

An initial 50 percent evaluation was assigned, effective from May 16, 2000, the date the Veteran's claim for service connection was received.  

In a November 2009 rating decision, the RO granted a higher disability rating of 70 percent, effective from April 6, 2009.  

In February 2011, the Board denied a higher initial disability rating for the entire initial rating period on appeal.  The Court, however, vacated that portion of the Board's decision which denied an effective date prior to April 6, 2009 for the grant of the 70 percent disability rating.  Thus, the Board will only consider whether the evidence warrants an initial disability rating in excess of 50 percent prior to April 6, 2009, the date the currently assigned 70 percent disability rating became effective.       

The Veteran, including through his representative, contends that that his PTSD symptoms - which include nightmares, anxiety, irritability, social isolation, hypervigilance, exaggerated startle response, occasional suicidal ideation, and panic attacks - warrant an initial rating higher than 50 percent, or, said another way, that the currently assigned 70 percent disability rating should be assigned an earlier effective date.  

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for an initial disability rating for PTSD in excess of 50 percent were not met for the rating period on appeal prior to October 3, 2008.  

Prior to October 3, 2008, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as (for example only) irritability, anxiety, depressed mood, disturbances of motivation and mood, nightmares, and social isolation.  Such degree of impairment of symptoms does not more nearly approximate the criteria for the next higher, 70 percent, evaluation under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

However, the Board finds that the criteria for a higher evaluation of 70 percent, but no higher, have been more nearly approximated for the rating period on appeal from October 3, 2008, the date the evidence demonstrates a worsening of the Veteran's PTSD symptoms.  

From October 3, 2008 to April 6, 2009, the evidence shows that the Veteran's PTSD was productive of complaints including (for example only) occasional suicidal ideation, irritability, depressed mood, anxiety, disturbances of motivation and mood, panic attacks, chronic sleep impairment, and occupational and social impairment with deficiencies in most areas due to the above symptoms, which more nearly approximates the criteria for a 70 percent rating under Diagnostic Code 9411.  Id.

For example, reviewing the evidence for the rating period on appeal prior to October 3, 2008, the Veteran was afforded a VA examination in November 2001.  At that time, he had some problems with hypervigilance, an exaggerated startle response, and chronic depression.  He stated that he had three friends whom he would see one or two times per year.  He said he stopped working regularly in 1986 after suffering a workplace injury, providing evidence against the claim that it was his PTSD that caused him to stop working.   

The Veteran reported that his time was occupied with several hobbies.  The VA examiner observed that he was cooperative and adequately groomed.  His speech was clear, coherent, and goal-directed with no evidence of hallucinations, delusions or of significant cognitive impairment.  He had a mildly labile affect, all points providing evidence against this claim. 

The 2001 VA examiner diagnosed chronic "mild" symptoms of PTSD stemming from experiences in service.  He opined that the Veteran's depression and industrial impairment appeared to be related to his non-service-connected musculoskeletal disabilities, and not to his emotional problems.  The VA examiner further noted PTSD symptoms including severe social impairment, demonstrated by the Veteran's five failed marriages, as well as flashbacks, avoidance of stimuli, numbing of general responsiveness, and persistent symptoms of increased arousal.  The GAF score based solely upon PTSD symptoms was 65, noted as mild symptoms.  A GAF score of 61 was assigned for the depression symptoms, and an overall GAF score of 60 was assigned for moderate overall emotional impairment.

This report provides highly probative evidence against this claim, not only providing evidence against a 70 percent evaluation, but significant evidence against a finding for a 50 percent evaluation.

This VA examination does not show symptoms of a severity so as to warrant a rating greater than 50 percent, as it does not show that the Veteran has occupational and social impairment.  Deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due solely to his PTSD symptoms.  Specifically, the VA examiner attributed the Veteran's industrial (occupational) impairment to his non-service-connected musculoskeletal disabilities.  His unemployment was attributed to his workplace injury in 1986 and his depression to his non-service connected disabilities.  Moreover, the initial 50 percent disability rating adequately accounts for the Veteran's degree of social impairment.  His speech was clear and coherent; he was adequately dressed; and he expressed no indication of homicidal or suicidal thoughts or ideation.  Further, a GAF score of 65 represents mild symptoms that are less severe than those reflected by a 50 percent disability rating.  In sum, the 2001 VA examination findings weigh against a rating greater than 50 percent for service-connected PTSD. 

An April 2004 VA psychiatric evaluation reported that the Veteran's nightmares had lessened, but that he continued to have occasional flashbacks and irritability, which had improved with medication.  He denied significant hyperarousal or hyper-startle responses and noted that he no longer felt emotional detachment from others.  He reported that his relationships with his six children were good, and that he currently lived with his girlfriend of three years.  He was dressed casually, adequately groomed, cooperative, polite, friendly, and displayed good eye contact.  His affect was full with no irritability or dysphoria.  Speech was normal, and he denied suicidal ideation.  His thought process was linear, cognition was grossly intact, and insight and judgment were good.  An addendum to this report indicates that the Veteran's depression was in remission and that he returned to his baseline PTSD symptoms, indicating that the Veteran's condition had improved, weighing against an initial disability rating greater than 50 percent for his service-connected PTSD.  In fact, providing, again, evidence against even a 50 percent evaluation. 

During a March 2005 VA psychiatric evaluation, the provider noted that the Veteran's PTSD symptoms had worsened because he was no longer in counseling and no longer taking adequate psychiatric medications due to the side effects.  The report noted flashbacks, nightmares, loss of interest in activities, feelings of isolation from others, emotional numbness, sense of foreshortened future, difficulty sleeping, irritability, anger problems, poor concentration, hypervigilance, startle response, and avoidance of memories and other things that triggered memories of his stressors.  Also noted was moderate depression.  He was neatly dressed, well groomed, pleasant, and cooperative.  He also exhibited symptoms of agitation, and had anxious and depressed mood and affect.  His speech was pressured and his thought process was circumstantial.  He denied suicidal, homicidal, and psychotic ideation.  Cognition was grossly intact, but insight, judgment, and concentration were moderately impaired.  The GAF score was 40.  

While the March 2005 VA treatment record shows some worsening of the Veteran's PTSD symptoms, the record does not show that the Veteran has deficiencies in most areas.  Further, while assigned a GAF of 40, the treating provider does not indicate whether the score is based solely upon the service-connected PTSD symptoms, or if it also considers his non-service-connected depression.  Further, if based solely on his PTSD symptoms, a GAF score of 40 reflects symptoms that are more severe than those actually demonstrated by the evidence.  For instance, there was no impairment in reality testing, and while speech was pressured, it was not noted to be illogical, obscure, or irrelevant.  Moreover, there was not major impairment in family relations, judgment, thinking, or mood.  Thus, a disability rating greater than 50 percent is not warranted based on the March 2005 VA treatment record.  In this regard, it is important to again note that prior to the "worsening" the medical evidence provided significant evidence against a 50 percent evaluation.   

In May 2005, VA treatment providers noted improvement in mood, interest in activities, creative interest, and general motivation level as a result of an adjustment in his medications.  The Veteran was well-groomed, pleasant, cooperative, and much calmer and less agitated than he was at his prior visit.  His mood and affect were more upbeat.  Despite the apparent improvement, the treating provider assigned a GAF score of 40.  

The GAF score remained at 40 in June 2005, January 2006, April 2006, and June 2006; however, during this time period, the treatment records do not provide enough detail about the severity of the Veteran's service-connected PTSD symptoms for the Board to rely solely upon GAF scores to justify an increased rating.  For example, in a July 2006 treatment record, the Veteran reported additional stress due to a family member being molested and the ensuing trial.  He was able to support the family member through her ordeal.  The VA clinician noted that the Veteran was well-groomed, pleasant, cooperative, and had moderately agitated psychomotor activity.  His mood and affect were tearful when discussing the family member, but otherwise reactive to the situation, and he was able to show pleasure when discussing hobbies.  The GAF score remained at 40.  The record does not discuss PTSD or its symptoms, but illustrates that the Veteran was able to provide emotional support to family members and was participating in hobbies.  Moreover, as discussed above, the GAF score of 40 appears to reflect symptoms more severe than those previously demonstrated by the evidence.  Consequently, without detailed reports to support the assigned GAF scores of 40, the Board cannot grant an increased rating based solely upon them. 

A VA examination was conducted in April 2007.  The examiner noted that the Veteran had experienced a number of life stressors since his last VA examination, such as family difficulties, unemployment, and financial stress.  The Veteran was living on a somewhat isolated ranch with his partner.  He reported no serious difficulties with grooming, hygiene, or personal maintenance; was able to drive himself to the appointment; and was able to handle his own finances without difficulty.  He reported having contact with others. 

At the 2007 VA examination, the Veteran admitted that he was unemployed as a result of his physical rather than emotional factors, providing highly probative factual evidence against the claim that TDIU is being raised by this record.   

He further reported nightmares with occasional sleep disturbance and occasional flashbacks.  He stated that he visited his grown children, befriended a local Vietnam veteran, and socialized with another couple in his area.  He reported an inability to maintain close relationships with women and anger issues.  The VA examiner stated that he showed major symptoms of numbing of responsiveness. 

The 2007 VA examination report indicates that the Veteran's hobbies included hunting for arrowheads and woodwork.  The Veteran said his concentration problems were getting better, but that he still relied on reminders.  He had a startle response, but was able to tolerate activities such as firework displays. 

The 2007 VA examiner stated that the Veteran's symptoms had caused distinct social impact and at least some degree of industrial impact over the years.  The examiner further stated that if the Veteran were physically able to reenter the workforce, it is as likely as not that, given the stresses of the workplace, the Veteran's PTSD symptoms could worsen, particularly in the area of anger control and making and maintaining relationships.  Thus, work with the public would not be appropriate, and the Veteran might work best alone.  The VA examiner also noted that the chronic sleep problems would likely impact his ability to maintain attendance, alertness, and productivity.  The diagnosis was chronic PTSD, varying between moderate and mild severity.  The examiner assigned a GAF range of 60 to 65, and further stated that the GAF for the past year had been the same, which reflected the presence of mild to moderate symptomatology with the impact on social and industrial adaptability. 

Because the 2007 VA examination report fails to indicate deficiencies in most areas due to the symptoms, or similar symptoms, listed in the rating criteria for mental disorders, the Board cannot find that an initial disability rating greater than 50 percent is warranted.  Specifically, the Veteran did not exhibit grooming difficulties, an inability to communicate, an inability to maintain his finances, or an inability to function independently.  He was able to drive himself to his examination appointment, visit his children and friends, and pursue various hobbies.  He continued to have intimacy and anger issues, and the examiner speculated that he would have problems in the workforce; however, the Board finds that the Veteran's symptoms are best represented by the 50 percent rating currently assigned.  Further, the examiner indicated that the Veteran's PTSD fluctuated between mild and moderate symptoms.  Simply, the VA examination does not indicate the criteria necessary for a 70 percent rating, and in some moments did not met the requirements of a 50 percent evaluation. 

The Veteran submitted a July 2008 "buddy" statement from his female roommate.  She described an incident during which the Veteran got drunk and tried to jump over a fire.  She also noted that the Veteran would have a startle response every time a plane or helicopter flew over their home, and that he would start projects and not finish.  She said he was depressed about his kids and letting them down, as well as about his impotency.  She also said that he could or would not comprehend things correctly and suffered nightmares.  While the Veteran's roommate described instances of impaired judgment (e.g., jumping over a fire), and his inability to comprehend what she told him, her observations continue to show a level of severity best represented by the 50 percent rating, as her statement fails to indicate that the Veteran had deficiencies in most areas due to symptoms such as (for example only) suicidal ideation; obsessive rituals; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Thus, her statement does not support the grant of an increased rating and in fact, support the 50 percent finding, at best. 

In the regard, it is important for the Veteran to understand that a 50 percent evaluation will cause him significant problems, including many of the problems he and his representative have indicated should provide the basis to award the 70 percent evaluation.  A 50 percent evaluation indicates, generally, a 50 percent reduction in the Veteran's industrial capability, and will cause the Veteran problems.  If the Veteran did not have any problems associated with his PTSD, there would be no basis for a compensable evaluation, let alone a 50 percent evaluation for PTSD, which is not always supported by the medical evidence cited above, for reasons cited above.  In fact, at some points, the medical evidence would tend to support a 30 percent evaluation, or lower. 

In any event, for the reasons stated above, the Board finds that the evidence does not support an initial rating in excess of 50 percent prior to October 3, 2008.  Review of the evidence shows that during the rating period prior to October 3, 2008, the Veteran's PTSD maintained a level of severity adequately represented by the 50 disability percent rating, at best.  Specifically, the evidence did not show that the Veteran's symptoms caused deficiencies in most areas.  He maintained his appearance, ability to function independently, and ability to maintain his finances.  He engaged in some social interaction with friends and family members, and engaged in recreational hobbies.  No obsessional rituals or suicidal ideations were indicated, nor was his speech, thought processes, or concentration severely impaired.  While some treatment records indicate a GAF score of 40, the records do not show that the scores were based solely upon the PTSD symptoms versus personal stressors unrelated to service.  Moreover, the GAF scores of 40 appear to reflect symptoms more severe than those actually demonstrated by the evidence.  The best evidence in this case provides evidence against the Veteran's claim on this limited finding. 

In this regard, it is again important for the Veteran to understand that a 50 percent evaluation indicates a significant impact on the Veteran's social life.  Such a disability evaluation by VA recognizes the Veteran's problems with maintaining and initiating relationships with others, indicating generally a one-half reduction in the Veteran's ability to function socially, which would cause the Veteran many problems, limiting the ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the next highest level under the rating criteria.  For reasons cited above, they do not, for the period prior to October 3, 2008.

Based upon the foregoing, the Board finds that the criteria for a higher initial disability rating for PTSD in excess of 50 percent have not been met for the rating period prior to October 3, 2008.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for an initial rating in excess of 50 percent for the period prior to October 3, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Reviewing the evidence for the rating period from October 3, 2008 to April 6, 2009, in October 2008, a VA staff psychiatrist authored a "Closing" treatment note, summarizing the Veteran's treatment up to that point, as the clinician found that, despite counseling and pharmacologic intervention, the Veteran remained highly symptomatic and needed to be transitioned to the VA Mental Health Clinic for ongoing care.  The psychiatrist assigned a GAF score of 50.  Thus, the VA treatment record dated October 3, 2008 represents a increase in severity of the Veteran's symptoms, such that counseling and medication were no longer adequate to control his PTSD symptoms.    

In November 2008, the Veteran called the VA psychiatry clinic in crisis, stating that he and his significant other had been arguing more over the past week, and that this made him feel more anxious and distressed.  He stated he was considering moving out of the house shared with his significant other, as he had been much more anxious, panicked, and tearful.  He also reported fleeting thoughts of suicide without fixed plan or intent due to connection to family and still having things he wanted to do with his life.  He requested additional counseling the following week, as well as increased medication.  This November 2008 VA treatment note is the first indication of suicidal ideation and panic attacks, two criteria listed in the 70 percent disability rating category.    

A week later, the Veteran contacted the psychiatry clinic via telephone again, reporting that he had left town and was visiting his daughter and son.  He stated that he had decided to move out permanently from the house he shared with his now former significant other.  He had been taking increased doses of medication since his last visit, and stated that he was not suicidal and was feeling much calmer since getting out of the abusive situation in which he was living.  

A December 2008 VA treatment note indicates the Veteran was very angry and upset over his break up with his significant other, and was currently living with his daughter.  He stated that he felt rejected and lonely, and that he had little support other than his daughter.  He further stated he was not sleeping well, was hypervigilant, easily upset, and easily aroused.  The VA clinician noted the Veteran's appearance was scruffy and that he was unshaven, appearing older than his stated age.  His affect was anxious, and his behavior was mildly agitated, demonstrated by the Veteran scanning the room, getting out of his chair initially, and holding his breath.  His thought processes were rambling, and he was not finishing his sentences.  Later during the examination, he was more organized and able to repeat his planning.  He denied suicidal or homicidal ideation.  His mood was anxious and he had difficulty concentrating, but he had fair insight and good judgment.  The VA clinician concluded that the Veteran was more stressed and symptomatic now.     

The December 2008 VA treatment note demonstrates multiple symptoms listed in the 70 percent disability rating category for mental disorders.  Namely, it shows the presence of impaired speech, frequent or near-continuous panic affecting the ability to function appropriately, impaired impulse control without periods of violence, neglect of personal appearance and hygiene, and difficulty adapting to stressful circumstances (the breakup with his significant other).  Moreover, the degree of social impairment demonstrated by the December 2008 VA treatment note is more nearly approximated by the next higher, 70 percent, rating category, as it appears that thinking and mood had been severely affected by the Veteran's PTSD symptoms.    

In March 2009, the Veteran presented to the VA emergency department, stating that he felt so irritable and panicked when he woke up that he had to come in to VA to talk to someone.  He was not able to sit quietly and was pacing the interview room.  He was tearful and apologized for being "weak," and discussed his military stressors.  He reported nightmares, night sweats, and panic attacks mostly related to thoughts about the boy he witnessed being attacked by sharks during service.  He reported other more recent stressors, including breaking up with his girlfriend of eight years, although he said she was abusive and that perhaps the break up was a good thing.  He said he continued to live with his daughter, with whom he got along very well.  He endorsed ongoing symptoms of hypervigilance, startle response when he heard a jet or a car back fire, that he sat with his back towards the wall, and was cautious in crowds.  He stated his sleep was sporadic due to nightmares, and requested medication to help him with sleep and panic attacks.  He denied excessive irritability, but stated that concentration was poor and energy was low.  He felt hopeless at times, but denied suicidal or homicidal ideation.  The VA clinician noted adequate hygiene, full orientation, and pressured speech.  Thought processes were linear and reality based.  The Veteran's mood was anxious, and affect was congruent and teary.  Insight and judgment were intact.  

Again, the March 2009 VA treatment note indicates the presence of many of the same symptoms listed in the next higher, 70 percent, rating category, and reflects an increase in the degree of the Veteran's social impairment.  

In sum, the evidence relevant to the rating period from October 3, 2008 to April 6, 2009 is at least in relative equipoise as to whether there was occupational and social impairment with deficiencies in most areas, as required for a 70 percent disability rating under the rating criteria for mental disorders.  38 C.F.R. § 4.130.  Namely, the evidence during this period reflects an increase in the severity of the Veteran's PTSD symptoms, characterized in particular by occasional suicidal ideation and panic attacks, as well as an increase in the level of social impairment caused by deficiencies in thinking and mood.  Thus, the level of occupational and social impairment demonstrated by the evidence for the rating period from October 3, 2008 to April 6, 2009 is more nearly approximated by the 70 percent rating category, with deficiencies in most areas, as described above.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 70 percent disability evaluation for PTSD have been more nearly approximated for the rating period on appeal from October 3, 2008 to April 6, 2009.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  

As noted above, the Court vacated only that portion of the Board's February 2011 decision which denied an earlier effective date for the grant of a 70 percent disability rating for PTSD.  Thus, because the portions of the February 2011 decision discussing entitlement to an extraschedular rating and VA's duties to notify and assist were left intact by the Court, they need not be discussed again here.  In any event, the duty to assist has been met.  

In particular, the Board finds that another VA examination would provider almost no evidence of any probative value in this case as the issue before the Board is the Veteran condition in the past, not currently.  The best evidence for such a determination would be the evidence at that time period, not an examination in 2013, which is very complete and highly probative, much more probative than any new medical opinion would be regarding this issue.

ORDER

An initial disability evaluation in excess of 50 percent for PTSD is denied for the initial rating period on appeal prior to October 3, 2008.  

A 70 percent disability evaluation for PTSD, but no higher, is granted for the rating period on appeal from October 3, 2008 to April 6, 2009.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


